DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10383793. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation only differs by specifying the radially extending flange is proximate the open top end. Claims 4-7 substantially track claims 3-7 of U.S. Patent No. 10383793. 
Similarly Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10383793. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation only differs by specifying the radially extending flange is proximate the open top end. Claims 18 and 19 are rejected as a duplication of Claims 16 and 17 of US Patent 10383793 Please see the included claim comparison charts. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Reference Character “2402” designates both a lower row of ridges in Figure 15A, Paragraph 0137 and a ramp in Figure 15C Paragraph 0138. 
Similarly, reference character “2403” has been used to designate both an upper row of ridges in Paragraph 0137 and Figure 15A and a shoulder in Figure 15C – Paragraph 138.
Claim 9 recites “the receiving portion comprises a plurality of stacking elements disposed along an outer edge of the receiving portion." A plurality of stacking elements are not shown in the drawings. 
Claim 12 recites “an annular sealing ring positioned on an inner surface of the top end of the cap”. This is not shown in the drawings. 
Claim 14 recites “an insert defining two or more compartments within the container base”. This is not shown in the drawings.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites the numeral ‘4’ in the first line of the claim. This is not standard U.S. claim drafting practice, which is to use the full spelling of the number, followed by the number in parenthesis, such as "four (4)".  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15 recites: “A method of affecting a child resistant closure of a container...” It is believed that the term ‘effecting’ is intended or as a verb ‘affecting’ is meant to act on or cause a change in someone or something. Affecting is alternatively defined as “evoking a strong emotional response.” Appropriate correction is required. It is suggested to redraft the claim as “A method of applying a child resistant closure on a container…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, and 15-16 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Moulton (US 5348356).
Regarding Claim 1, Moulton discloses a child-resistant container comprising a container base (20) comprising a closed bottom end, an open top end, a radially-extending flange disposed on an outer surface of the container base (38), a first cap engagement element (24), and a second cap engagement element (24) wherein the first and second cap engagement elements are disposed on the outer surface of the container base, opposite each other, and between the open top end and the flange (Fig. 7); and a container cap (10) comprising one or more base engagement elements (12, 36) on an interior surface of the container cap, wherein each of the one or more base engagement elements are configured to engage and reversibly couple to the first and second cap engagement elements of the container base.
Regarding Claim 2, each of the one or more the base engagement elements of the container cap (10) comprises an upper row of ridges (12) and a lower row of ridges (36), and wherein the upper row and the lower row of ridges are configured to engage with the first and second cap engagement elements.
Regarding Claim 10, Moulton discloses the container cap or both comprise a polymer (Col. 5 Lines 8-10). 
Regarding Claim 15, Moulton discloses a method of effecting a child-resistant closure of a container comprising: providing a child-resistant container comprising a container base and a container cap; wherein the container base comprises a closed bottom end, an open top end, a radially-extending flange disposed on an outer surface of the container base, a first cap engagement element, and a second cap engagement element, wherein the first and second cap engagement elements are disposed on the outer surface of the container base, opposite each other, and between the open top end and the flange; wherein the container cap comprises one or more base engagement elements on an interior surface of the cap, each of the one or more base engagement elements are configured to engage and reversibly couple to the at least one cap engagement element of the base; sliding the container cap over the open end of the container base, wherein the first and second cap engagement elements engage with and couple to the one or more base engagement elements. 
Regarding Claim 16, Moulton discloses each of the one or more base engagement elements of the container cap comprises an upper row of ridges and a lower row of ridges, and wherein the upper row and the lower row of ridges are configured to engage with the first and second cap engagement elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moulton (US 5348356). 
Regarding Claim 11, Moulton discloses the polymer may comprise a molded plastic material such as ABS (Col. 3 Lines 62-66). While Moulton does not disclose other polymers such as polypropylene, polypropylene copolymer, ultra-clarified polypropylene, colored polypropylene, PET, PETE, polycarbonate, polystyrene, or a combination thereof. However, a person having ordinary skill in the art would recognize that a variety of moldable polymers are typically used in such containers. One of ordinary skill in the art would recognize and find obvious the substitution of one moldable polymer for another as an obvious type variation to obtain predictable results.
Regarding Claim 12, annular gaskets and sealing rings are typically used in the art in order to further seal containers and make them water or moisture proof. Therefore, as a matter of official notice, such gaskets are obvious to include as a means to make such containers hermetically sealed. Please see Nowack (US 1393815) Element 8 and Swanson (US 5295602) Element 13.
Regarding Claim 13, a person having ordinary skill in the art would recognize and find obvious that the press and squeeze opening mechanism of Moulton is tamper resistant and provides no exterior indication in the flush appearance of the container.
Regarding Claim 14, as a matter of official notice, one having ordinary skill in the art would recognize and find obvious that containers may include or define inserts in order to define two or more compartments within the base. Inserts are well known in the art of containers and may be seen in Moon (US 2727547) Element 14.
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moulton (US 5348356) as applied to claim 1 above, and further in view of Devine (US 2412325). 
Regarding Claim 8, Moulton discloses a container as discussed above in Claim 1. Moulton does not disclose the container cap further comprises an elevated portion at a top end of the cap; and wherein the container base further comprises a receiving portion defined by a recessed floor of the base; wherein the elevated portion of the cap is adapted to engage the receiving portion of the container base so the child-resistant container can stack on another child-resistant container. Devine discloses a container cap with an elevated portion (13) at a top end of the cap; and wherein the container base further comprises a receiving portion (8) defined by a recessed floor of the base; wherein the elevated portion of the cap is adapted to engage the receiving portion of the container base so the child-resistant container can stack on another child-resistant container. Moulton and Devine are analogous inventions in the art of containers with lids. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the containers of Moulton with the stacking features of Devine in order to allow the receptacles and covers without sliding in order to conserve space in washing and packing (Col. 1 Lines 46-53). 
Regarding Claim 9, a person having ordinary skill in the art would be capable of duplicating the stacking and receiving elements of Devine along an outer edge of the receiving portion as an obvious variation in the duplication of parts. Please see MPEP 2144.04 VI Section B. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736